 Case 2:12-cv-06693-VBF-MAN Document 151 Filed 11/11/20 Page 1 of 1 Page ID #:4809



1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
     ____________________________________
12                                       )
     LENAI MULL, CARSON MULL,            )        Case No. LA CV 12-06693-VBF
13   NORMAN MULL,                        )
     and DANIELLE MULL,                  )
14                                       )
                    Plaintiffs,          )        FINAL JUDGMENT
15                                       )
          v.                             )
16                                       )
     MOTION PICTURE INDUSTRY             )
17   HEALTH PLAN and                     )
     BOARD OF DIRECTORS OF MOTION )
18   PICTURE INDUSTRY HEALTH PLAN, )
                                         )
19                  Defendants.          )
     ___________________________________)
20
21        Final judgment is hereby entered in favor of the plaintiffs and against the
22   defendants on the claims in the first amended complaint. IT IS SO ADJUDGED.
23
24   Dated: November 11, 2020
25
                                            ______________________________
26
                                              Honorable Valerie Baker Fairbank
27                                            Senior United States District Judge
28
